Filed 9/3/20 Eram v. TheWeatherMan CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 FIA ERAM,

      Plaintiff and Respondent,                                          G057722

           v.                                                            (Super. Ct. No. 30-2018-01001610)

 THEWEATHERMAN et al.,                                                   OPINION

      Defendants and Appellants.



                   Appeal from an order of the Superior Court of Orange County, Ronald L.
Bauer, Judge. Affirmed in part and reversed in part.
                   Syverson, Lesowitz & Gebelin and Steven T. Gebelin for Defendants and
Appellants.
                   Kushner Carlson, Paul H. Deese, James D. Decker, and Griffin R.
Schindler for Plaintiff and Respondent.
              Fia Eram filed a lawsuit against 50 unknown individuals (Doe defendants),
who used psuednonymous names to post defamatory comments about her on public
forum Web sites such as www.ripoffreport.com (Ripoff Report). Three individuals
responded to her complaint by filing a special motion to strike (anti-SLAPP motion).
These defendants filed the motion using their online names, “TheWeatherMan,” “sem09”
and “Elaine” (collectively Defendants unless the context requires otherwise). The court
determined sem09 and Elaine did not have standing to bring the motion as Doe
defendants. With respect to TheWeatherMan, the court granted the motion and struck
four paragraphs, containing publicized statements, from the defamation cause of action.
It denied the motion as to five paragraphs after determining Eram had a probability of
prevailing on those alleged defamatory statements.
              On appeal, sem09 and Elaine assert the court should have ruled on their
anti-SLAPP motion. TheWeatherMan contends that while the trial court correctly
determined the first prong of the anti-SLAPP statute (cause of action arose from
protected activity), it erred in determining the second prong because Eram did not prove
she had a probability of prevailing on her defamation claim. TheWeatherMan is partially
correct, however, we conclude Eram met her burden of proving she had a probability of
prevailing on one of the alleged defamatory statements. Accordingly, the court’s order is
reversed in part and affirmed in part.
                                 BACKGROUND FACTS
              Eram advertised herself and her services as follows: “Fiona, known as
Persian Medium, is a divinely gifted celebrity psychic medium, holistic healer, and
clinical hypnotherapist.” Eram claimed she was born and raised in Iran and moved to
Sweden when she turned 18 to “explore” her psychic talent and “connect with her
spirituality.” She helped the Swedish police solve a missing person case, and she assisted
with police investigations in the United Kingdom, Germany, Ireland, Norway, and



                                            2
America. After studying psychology and hypnotherapy in Sweden, she moved to the
United States and started a business “using her gifts” to help others.
              Eram was forthcoming about using multiple names. She was named
Firozeh Johansson at birth, her Swedish passport was under the name Fia Johansson, and
she legally changed her name to Fia Firozeh Johansson Eram after she was married. Her
trade name was “Persian Medium; I AM POWER,” and was a service mark registered
with the United States Patent and Trademark Office.
              Eram joined the Web site www.keen.com (Keen) as a psychic advisor in
2012 and charged $4 per minute for her psychic medium services. Over time she raised
her prices and maintained her services were in high demand. “I set my rates as high as I
do to control the number of calls I would receive. If my rates were any lower, I would
not be able to manage the volume of calls I would receive.” Beginning in 2016, she
noticed several anonymous reviewers posted negative comments about her on the Ripoff
Report and other public Web sites.
I. First Defamation Lawsuit (2017)
              On August 15, 2017, Eram, using the name of Fia Johansson, filed a
defamation action against 20 Doe defendants, several Web sites, and five individuals in
the Orange County Superior Court (Case No. 30-2017-00937600) (The 2017 lawsuit).
She alleged Susan Hodges posted content as TheWeatherMan, “‘AdamC.,’”
“‘exclientnow,’” “‘lanco,’” and “‘Master Psychic 777.’” She believed Herbert J.
Duggins was a nom de plume for “Hodges,” and Angela C. Popp used the name
“‘Arrianna.’” She maintained Nyra Capurso was posting comments using the name
“‘Hawk Spirit.’” Eram claimed she did not know the true names of Does 3 through 12,
and the Doe defendants “include all persons unknown who posted defamatory material
about [her on Keen, the Ripoff Report,] PaychicReview.com [(Paychic Review)],
ComplaintsBoard.com [(Complaints Board)], Yelp.com [(Yelp)], or any other Web site.”
Eram listed in paragraph 42 of her defamation cause of action a “sampling of defamatory

                                             3
remarks” from the following anonymous reviewers: lanco, exclientnow, AdamC.,
TheWeatherMan, Arrianne, and Hawk Spirit.
               William Canter and “Psychic Master 777” (collectively referred to in the
singular as Canter) filed a motion to strike portions of Eram’s 2017 complaint. Canter
alleged he “never posted any defamatory comments” about Eram and did not know
anyone named Fia Johansson. He alleged, “Although the complaint list[ed], at paragraph
42, all of the purportedly defamatory statements, none of them [were] attributed
specifically to” Canter. Alternatively, he asserted that even if he had published
defamatory statements “those statements [arose] from [his] lawful exercise of [his]
constitutional right of free speech, and therefore would be protected” by the anti-SLAPP
statute.
               In March 2018, the court granted Canter’s anti-SLAPP motion. The court
did not explain the basis for its ruling. Three months later, the court granted Canter’s
motion for attorney fees and costs, ruling Eram must pay a total of $38,088.44. Eram
                                                                                    1
appealed this ruling but failed to file an opening brief, resulting in its dismissal. In
August 2018, the trial court dismissed the 2017 lawsuit.
II. Second Defamation Lawsuit (2018)
               Meanwhile, on June 25, 2018, Eram filed the underlying action against
50 Doe defendants. Eram alleged multiple of action including, defamation,
intentional/negligent interference with contractual relations and economic advantage,
intentional/negligent infliction of emotional distress, and willful and malicious
misappropriation. Eram asserted she was unaware of the true names of the Doe
defendants but believed the negative reviews originated from either customers or
competitors.


1
            The court granted anti-SLAPP motions filed by Yelp and the Ripoff
Report’s owners.

                                              4
              In paragraphs 8.1 through 8.17 of the complaint, Eram listed examples of
defamatory statements made by “exclientnow,” “NonBeliever,” “AdamC.,” “Kdspirited
H.,” “Sharon Ramella,” and “Elle M.” TheWeatherMan’s statements accounted for nine
of the 17 paragraphs. These nine statements related to two central themes. First,
TheWeatherMan announced Eram committed fraud by using different names and
addresses. Second, TheWeatherMan asserted Eram should not be trusted due to her poor
business practices and failure to timely pay her taxes. A more detailed discussion of the
contents of the nine paragraphs will be discussed individually in our analysis section
below.
              Eram attached to her complaint the online content from three Web sites that
contained the 17 statements listed in her complaint as well as other negative reviews.
Statements posted on the Ripoff Report, Yelp, and the Complaint Board Web sites were
attached in exhibit Nos. A, B, and C, respectively. In her complaint, Eram also alleged
she received harassing and abusive e-mails from anonymous people.
              Eight months after Eram filed her complaint, Defendants filed an
anti-SLAPP motion to prevent Eram from breaching their anonymity through discovery.
Defendants explained the gravamen of each claim arose from their psuednonymous posts
on public online forums regarding psychic services advertised by “a self-professed public
figure.”
              Defendants asserted the claims made against them were subject to
anti-SLAPP and Eram would be unable to establish a probability of prevailing for three
reasons: (1) the claims were subject to collateral estoppel because of rulings made in the
2017 lawsuit; (2) there was no viable claim for defamation; and (3) all the other causes of
actions required proof of defamatory statements.
              Eram filed an opposition as well as a declaration to support her assertion
there was a probability of prevailing on the merits. Defendants filed a reply and
evidentiary objections to Eram’s declaration. On May 6, 2019, the court granted the

                                             5
motion as to paragraphs 8.6, 8.9, 8.10, and 8.12, and denied it as to paragraphs 8.4, 8.5,
8.8, 8.11, and 8.13 of the first cause of action (defamation).
                                       DISCUSSION
I. Anti-SLAPP Law and the Standard of Review
              “Subdivision (b)(1) of Code of Civil Procedure section 425.163 provides
that ‘[a] cause of action against a person arising from any act of that person in furtherance
of the person’s right of petition or free speech under the United States Constitution or the
California Constitution in connection with a public issue shall be subject to a special
motion to strike, unless the court determines that the plaintiff has established that there is
a probability that the plaintiff will prevail on the claim.’ Subdivision (e) of section
425.16 elaborates the four types of acts within the ambit of SLAPP. [¶] . . . [¶] ‘A two-
step process is used for determining whether an action is a SLAPP. First, the court
decides whether the defendant has made a threshold showing that the challenged cause of
action is one arising from protected activity, that is, by demonstrating that the facts
underlying the plaintiff’s complaint fit one of the categories spelled out in section 425.16,
subdivision (e). If the court finds that such a showing has been made, it must then
determine the second step, whether the plaintiff has demonstrated a probability of
prevailing on the claim. [Citation.]’” (Cross v. Facebook, Inc. (2017) 14 Cal. App. 5th
2
190, 198, fn. omitted (Cross).)
              “‘“The Legislature enacted section 425.16 to prevent and deter ‘lawsuits
[referred to as SLAPP’s] brought primarily to chill the valid exercise of the constitutional
rights of freedom of speech and petition for the redress of grievances.’ [Citation.]
Because these meritless lawsuits seek to deplete ‘the defendant’s energy’ and drain ‘his
or her resources’ [citation], the Legislature sought ‘“to prevent SLAPPs by ending them
early and without great cost to the SLAPP target”’ [citation]. Section 425.16 therefore
2
             All further statutory references are to the Code of Civil Procedure, unless
otherwise indicated.

                                              6
establishes a procedure where the trial court evaluates the merits of the lawsuit using a
summary-judgment-like procedure at an early stage of the litigation.” [Citation.] [¶]
Finally, and as subdivision (a) of section 425.16 expressly mandates, the section ‘shall be
construed broadly.’ [¶] ‘With these principles in mind, we turn to a review of the issues
before us, a review that is de novo. [Citation.]’” (Cross, supra, 14 Cal.App.5th
at pp. 198-199.)
II. First Prong
              Defendants anti-SLAPP motion was based on section 425.16, subdivision
(e)(3). “That subdivision provides that an act in furtherance of the right of free speech as
described in section 425.16, subdivision (b)(1), includes ‘any written or oral statement or
writing made in a place open to the public or a public forum in connection with an issue
of public interest.’” (Cross, supra, 14 Cal.App.5th at p. 199.) The Ripoff Report, Yelp,
and the Complaint Board are “[W]eb sites accessible to the public [and] . . . are ‘public
forums’ for purposes of the anti-SLAPP statute. [Citation.]” (Barrett v. Rosenthal
(2006) 40 Cal. 4th 33, 41, fn. 4; Chaker v. Mateo (2012) 209 Cal. App. 4th 1138, 1146
(Chaker) [“the Internet as an electronic bulletin board open to literally billions of people
all over the world”].)
              We also have little difficulty determining the posted statements were of
public interest because, as Eram admitted, she was a celebrity, who acknowledged she
spent a lot of time in the public eye solving crimes, co-authoring books, making
television appearances, and offering her services to the public. Statements about her bad
character and poor business practices “plainly fall within in the rubric of consumer
information” about her services, i.e., a consumer warning about her trustworthiness.
(Chaker, supra, 209 Cal.App.4th at p. 1146 [consumer warning]; see also Jackson v.
Mayweather (2017) 10 Cal. App. 5th 1240, 1254 [social media postings about boxing
champion’s relationship with his girlfriend, her pregnancy, its termination and her



                                              7
cosmetic surgery, were “‘celebrity gossip’ properly considered, under established case
law, as statements in connection with an issue of public interest”].)
              Like the trial court, we reject Eram’s argument TheWeatherMan’s
statements fell within the commercial speech exception. (§ 425.17, subd. (c)(1).) The
exception provides the anti-SLAPP statute would not apply to any cause of action
brought against Eram’s business competitors (other psychic mediums) arising from
statements by those competitors “if both of the following conditions exist: [¶] (1) The
statement . . . consists of representations of fact about that person’s or a business
competitor’s business operations, goods, or services, that is made for the purpose of
obtaining approval for, promoting, or securing sales . . . the person’s goods or services
. . . . [¶] (2) The intended audience is an actual buyer or potential buyer or customer, or a
person likely to repeat the statement to, or otherwise influence, an actual buyer or
customer . . . .” (§ 425.17, subd. (c)(1).)
              Eram did not meet her burden of proving applicability of the commercial
speech exemption (Simpson Strong-Tie Co. v. Gore (2010) 49 Cal. 4th 12, 26 [plaintiff’s
burden]), because she only suspects TheWeatherMan was a business competitor. More
importantly, it cannot be said any of the anonymous statements at issue could be
construed as advertising or promoting TheWeatherMan’s business operations because no
such services were identified. The alleged defamatory statements simply served as a
warning with respect to Eram’s services without promoting any competitors. “It
therefore falls squarely outside section 425.17 [subdivision] (c)’s exemption for
commercial speech.” (Id. at p. 30.)
              Because the record shows the statements that give rise to Eram’s
defamation claim were made in a public forum with respect to a matter of public interest
within the meaning of section 425.16, subdivision (e)(3), Eram bore the burden of
showing a probability of prevailing on her defamation claim. (§ 425.16, subd. (b)(1).)



                                              8
III. Second Prong
              “The filing of a notice of motion under the anti-SLAPP statute generally
will stay all discovery in the action. (§ 425.16, subd. (g).) Nonetheless, a plaintiff
opposing an anti-SLAPP motion cannot rely on allegations in the complaint but must set
forth evidence that would be admissible at trial. [Citation.] Precisely because the statute
(1) permits early intervention in lawsuits alleging unmeritorious causes of action that
implicate free speech concerns, and (2) limits opportunity to conduct discovery, the
plaintiff’s burden of establishing a probability of prevailing is not high: We do not weigh
credibility, nor do we evaluate the weight of the evidence. Instead, we accept as true all
evidence favorable to the plaintiff and assess the defendant’s evidence only to determine
if it defeats the plaintiff’s submission as a matter of law. [Citation.] Only a cause of
action that lacks ‘even minimal merit’ constitutes a SLAPP. [Citation.]”
(Overstock.com, Inc. v. Gradient Analytics, Inc. (2007) 151 Cal. App. 4th 688, 699-700.)
              “Defamation requires a publication that is false, defamatory, unprivileged,
and has a tendency to injure or cause special damage. (Hawran v. Hixson (2012)
209 Cal. App. 4th 256, 277; Civ. Code, §§ 44, 45.) Defamation claims have a one-year
statute of limitations. (§ 340, subd. (c).) “Ordinarily, a tort cause of action accrues and
the limitations period commences when the injury occurs; for defamation this occurs,
generally speaking, when the defendant communicates the defamatory statement to
others.” (Shively v. Bozanich (2003) 31 Cal. 4th 1230, 1237.)
              Eram’s June 25, 2018, complaint lists 17 allegedly defamatory statements,
only nine of which are relevant to this appeal because they were posted by
TheWeatherMan. Our analysis is focused on those nine statements.
A. Statute of Limitations
              Defamatory statements published before June 25, 2017, are barred by the
statute of limitations because Eram filed her complaint on June 25, 2018. (§ 340,
subd. (c).) This rule applies to statements contained in paragraphs 8.4 (posted August

                                              9
                                                                           3
2016), 8.5 (posted September 2016), and 8.6 (posted September 2016). Defamation
claims barred by the statute of limitations are not viable and are subject to anti-SLAPP
relief. (Traditional Cat Assn., Inc. v. Gilbreath (2004) 118 Cal. App. 4th 392, 405.)
              Eram maintains TheWeatherMan should be equitably estopped from
asserting the statute of limitation defense for statements published in 2016. She argues
the defense should not apply when, due to intentional concealment, a plaintiff is unable to
discover a defendant’s true identity. (Citing Bernson v. Browning-Ferris Industries
(1994) 7 Cal. 4th 926, 932-937 (Bernson).) Eram appears to have forgotten that in 2017
she filed a lawsuit concerning defamatory statements posted in 2016/2017 on Yelp, the
Ripoff Report and the Complaint Board. Her complaint included posting made by
TheWeatherMan and named 20 Doe defendants. As aptly stated by Defendants, Eram
could have timely pursued her claims regarding 2016 statements with her 2017 Doe
complaint. Moreover, Eram misconstrues the holding of the Bernson case. It clearly
concluded, “While ignorance of the existence of an injury or cause of action may delay
the running of the statute of limitations until the date of discovery, the general rule in
California has been that ignorance of the identity of the defendant is not essential to a
claim and therefore will not toll the statute. [Citations.]” (Id. at p. 932.) As explained in
the Bernson case, a timely Doe action enlarges the statute of limitations period for three
years, giving a plaintiff additional time to identify and serve the defendant. (Ibid.)




3
               The three paragraphs were posted on the Ripoff Report Web site.
Paragraph 8.4 contained the following alleged defamatory statement, “‘[Persia] isn’t a
country. You are claiming you are Persian. It’s Iran [where] the main terrorist[s] and
ISIS are from . . . . Fiona keeps changing her listing naming because the IRS is looking
for her and she owes taxes.’” Paragraph 8.6’s essentially repeated the allegation Eram
was a terrorist. Paragraph 8.5 contained the warning “‘Her real name is Patricia Males
Evanko a known scam artist according to police. BE AWARE OF HER CONS!’”

                                              10
B. Collateral Estoppel
              TheWeatherMan asserts Eram cannot prevail on any of her claims because
they are barred by the doctrine of collateral estoppel. Little needs to be said about this
argument because our record provides no information about what issues were
“necessarily decided” in the 2017 lawsuit. (Lucido v. Superior Court (1990) 51 Cal. 3d
335, 341 [elements of collateral estoppel].) Collateral estoppel precludes the relitigation
of an issue only if (1) the issue is identical to an issue decided in a prior proceeding;
(2) the issue was actually litigated; (3) the issue was necessarily decided; (4) the decision
in the prior proceeding is final and on the merits; and (5) the party against whom
collateral estoppel is asserted was a party to the prior proceeding or in privity with a party
to the prior proceeding. (Ibid., italics added.) The trial court’s ruling on Canter’s
anti-SLAPP motion in the 2017 lawsuit related to a few but not all of TheWeatherMan’s
statements listed in the 2018 lawsuit. More importantly, the court did not explain the
basis for its decision. One of Canter’s arguments related to the lack of evidence he was
TheWeatherMan or posted the alleged defamatory statements. The court may have
agreed on one of these points and granted the motion without considering whether Eram
had any probability of prevailing on her claims. Similarly, the record does not explain
the legal grounds for the trial court’s dismissal of the entire action. Our record merely
contains a copy of the trial court docket showing when the dismissal took place.
C. Probability of Prevailing
              The remaining six posts allegedly made by TheWeatherMan and listed in
the complaint were published after June 25, 2017. The court granted the anti-SLAPP
motion as to three and denied the motion as to the rest. Although our review is de novo,
we need not review the court’s decision to strike paragraphs 8.9, 8.10, and 8.12 because
neither party asserts this decision was incorrect. Absent any argument on Eram’s
probability of prevailing on paragraphs 8.9, 8.10, and 8.12, the parties have forfeited any



                                              11
                               4
issue regarding these claims. (Long Beach Unified School Dist. v. Margaret Williams,
LLC (2019) 43 Cal. App. 5th 87, 107 [by failing to address merits party forfeited argument
court erred in striking cross-complaint under anti-SLAPP statute].)
                We therefore turn our attention to the remaining three paragraphs 8.8, 8.11,
and 8.13. We conclude the trial court should have granted the motion to strike
paragraphs 8.11 and 8.13 on two independent grounds: falsity and actual malice. To
briefly summarize, Eram failed to establish a probability of showing TheWeatherMan’s
statements were false. “‘“In all cases of alleged defamation, . . . the truth of the offensive
statements or communication is a complete defense against civil liability, regardless of
bad faith or malicious purpose.”’ [Citation.]” (Gilbert v. Sykes (2007) 147 Cal. App. 4th
13, 28.) Moreover, Eram does not dispute that as a public figure she had the additional
burden of proving TheWeatherMan posted false statements with actual malice.
(Christian Research Institute v. Alnor (2007) 148 Cal. App. 4th 71, 81 [defendant acts with
actual malice “when publishing a knowingly false statement or where he ‘entertained
serious doubts as to [its] truth”] (Christian).) Eram failed to establish TheWeatherMan
knew the statements recited in paragraphs 8.11 and 8.13 were completely fabricated and
unverifiable.



4
               These paragraphs also represent TheWeatherMan’s postings on the Ripoff
Report Web site. Paragraphs 8.9 and 8.10 asserted Eram was scamming her customers
and Keen had an obligation to stop her criminal behavior. Paragraph 8.10 also contained
the following alleged defamatory statement “‘This is a legal issue for the one making the
false claims . . . . Check her trademark, check her LLC, check her business that she must
be using as a front for being in the country. She is claiming that she is Persian yet Persia
hasn’t existed since 1935. Can you say the word fraud? It’s Iran, an enemy to the free
world and a State sponsor of terrorism. So she is Iranian. Iraq used to be Mesopotamia,
but [no] one refers to that anymore. So what’s the difference? The difference is
deception.’” The statement in paragraph 8.12 continued on this theme. “‘Why is she
using all these different names and pretending to be Swedish when she is Iranian – a
country that is our enemy. Is she looking out for your best interests or is she looking out
for Iran’s best interests?’”

                                              12
              For both reasons, we conclude Eram failed to establish a probability of
prevailing on her defamation claim with respect to paragraphs 8.11 and 8.13. The same
cannot be said with respect to paragraph 8.8, and we affirm the court’s order denying the
motion to strike this alleged defamatory statement. For our analysis of these issues, we
address each publication separately.
A. Paragraph 8.13 TheWeatherMan on The Ripoff Report, August 2017
              Eram asserted the following statement was defamatory: “‘[S]he was unable
to pay her Wyoming taxes on time for years.’” (Paragraph 8.13) To meet her burden of
proving this statement was false, Eram declared under penalty of perjury, “I conduct my
business through my company, PMsvc, LLC, which is a Wyoming limited liability
company in good standing (‘PMsvc’). I am clearly listed as the organizer of PMsvc on
the Wyoming Secretary of State’s [Web site]. PMsvc is current on its taxes. To the best
of my knowledge, the IRS is not looking for me as a result of any back taxes owed by
PMsvc or for any other reason as I have paid my taxes in full each year. I have never
changed my name or address to hide from the IRS or any other governmental agency. In
fact, I have paid a significant amount in taxes each year. While I have been audited in the
past, none of the tax audits ever resulted in me owing new or additional taxes.”
              Eram asserted her declaration provided sufficient evidence
TheWeatherMan’s damaging statement about tax evasion was false. She noted the trial
court similarly concluded her denial of “tax trouble” in Wyoming was enough to defeat
the anti-SLAPP motion. She directed our attention to the trial court’s conclusion Eram
“at this point” could prove malice simply by showing the statements were false and
people were “attacking her.” The trial court stated, “And when she says, I never paid
taxes late, I’ve never been found delinquent, that, in that large context of tax claims,
shows that she can make a claim for defamation.”
              We reach a different conclusion after comparing evidence presented by
TheWeatherMan to support the anti-SLAPP motion with Eram’s declaration. As

                                             13
explained in greater detail below, TheWeatherMan presented evidence Eram’s company
had not timely paid state taxes owed in Wyoming. Eram’s evidence she is not guilty of
state or federal tax evasion misses the mark. To prove the statement was false, Eram
needed evidence contradicting the allegation her company failed to pay state taxes in a
timely manner for several years.
              In support of the anti-SLAPP motion, TheWeatherMan submitted a copy of
PMsvc’s business records published by Wyoming’s Secretary of State’s Web site. The
document plainly shows the Secretary of State issued PMsvc notifications of delinquent
taxes in 2015, 2016, 2017, and 2018 (the Web site shows the entries as “Delinquency
Notice—Tax”). In addition, the Web site reported that for a brief period of time in July
2015, following a tax delinquency notice, PMsvc’s status was revoked but eventually
reinstated (the Web site shows the entry “Dissolution/Revocation—Tax” followed by a
“Reinstatement—Tax”). However, the 2019 Wyoming Secretary of State’s Web page
also reflected PMsvc was currently in “[g]ood” standing regarding tax payments.
              Eram did not dispute the accuracy of the Wyoming Secretary of State Web
site printout showing PMsvc’s tax payment history. Her assertion PMsvc was “current
on its taxes” was accurate but did not disprove TheWeatherMan’s statement regarding
PMsvc’s history of receiving delinquency notices for failing to pay taxes on time.
Likewise, Eram’s statement that the federal IRS was not looking for “back taxes” did not
negate TheWeatherMan’s assertion PMsvc was late in paying state or business taxes
owed to the State of Wyoming. Because Eram did not have a probability of proving the
statement in paragraph 8.13 was false, we reverse the trial court’s ruling denying the
anti-SLAPP motion as to paragraph 8.13.
B. Paragraph 8.11 TheWeatherMan on The Ripoff Report, August 2017
              In her complaint, Eram alleged the following sentence was defamatory:
“‘Persian ([Iran]) Medium I Am Power, Fiona on keen.com, Fia Johansson and Rick and
Fia Eram . . . why does your LLC [list] as PMsvc LLC have you listed as ‘Fia Eram’ and

                                            14
the company out of ‘Wyoming’ and taxes NOT paid on time? Why is your address listed
in a dump in Santa Monica? . . .’” (Paragraph 8.11)
              We have already concluded Eram failed to establish TheWeatherMan’s
statements relating to the untimely payment of state taxes were false. However, we
recognize the statement in paragraph 8.11 raised an additional allegation of misconduct.
By listing four aliases and questioning why Eram registered her LLC in a different state
from her business address, TheWeatherMan suggested Eram’s business was a sham and
she could not be trusted (as further evidenced by the poor business practice of not paying
taxes on time).
              To establish the falsity of this allegation, Eram repeatedly asserted she was
involved in a legitimate business. As mentioned above, she declared “I have never
changed my name or address to hide from the IRS or any other governmental agency.”
In her declaration, Eram asserted the following: “I am not a fraud. I am not a scam artist.
I am not a con artist. I am not a phony. These are all baseless allegations. My work as a
psychic medium is based on a sincerely held belief in my ability to communicate and
interpret such messages. My abilities are a gift, and I feel I have a responsibility to share
that gift with those who seek help and ask questions. I am open and honest with my
clients about the nature and extent of my services and how much those services cost.”
              She further stated: “I do not prey on vulnerable individuals or induce
anyone to use my services. I have more than enough clients and reject many clients for a
variety of reasons. I set my rates as high as I do to control the number of calls I would
receive. If my rates were any lower, I would not be able to manage the volume of calls I
would receive. Put simply, my services are not for everyone, and I speak about that on
my [Web site].”
              Eram did not deny she utilized several different names to conduct her
psychic business, and she verified why the specified names were legitimate. There was
her birth name (Firozeh Johansson), her Swedish passport name (Fia Johansson), her

                                             15
married name used on U.S. citizenship documents (Fia Firozeh Johansson Eram), and her
“commonly known” nickname (Fia Eram). Eram explained her trade name was “Persian
Medium; I AM POWER,” which was owned by her company PMsvc. She explained, “It
is common practice in the psychic advisor industry for advisors to use trade names. Like
with most industries, a trade name increases name recognition. This practice also
protects my privacy and anonymity, as well as my family’s privacy.” In other words,
Eram admitted having several legal names but the allegation she used aliases to hide her
identity and conduct business in a deceptive manner was untrue.
              While the above showing of evidence was sufficient to prove most of the
statement on Paragraph 8.11 was false, there remained several flaws in Eram’s story.
Eram’s declaration describing her many “legitimate” names did not include the alias
Fiona. TheWeatherMan submitted evidence Eram used the name “Fiona” in her Keen
advertisements. Eram failed to provide an innocent explanation for using yet another
alias in addition to her trade name, nick names, and legal names. TheWeatherMan also
provided proof Eram used a nickname, Fia Eram, rather than any of her legal names, on
her LLC’s articles of organization filed in Wyoming. Eram did not offer any explanation
for this legally questionable decision. Finally, TheWeatherMan established as true that
Eram registered her business in Wyoming but listed her principal office and mailing
address as being in Santa Monica, California. Eram did not provide any legitimate
business purpose for this decision and, more importantly, failed to assert the California
address in Santa Monica was a genuine business establishment and not a city “dump.” It
would be reasonable for a trier of fact to infer a Wyoming business using a fake
out-of-state address should not be trusted.
              In summary, we conclude TheWeatherMan’s assertion Eram was
conducting business using multiple aliases in two locations was true, as was her late
payment of taxes. Although Eram asserts any negative inferences arising from these facts
was untrue, her probability of prevailing was significantly diminished by failure to fully

                                              16
explain why she was not using legitimate names on legal documents relating to her
business or her advertisements. These unanswered discrepancies, in addition to the
unresolved question of the location of her business operations, strongly suggests
TheWeatherMan raised a valid question in paragraph 8.11.
              Moreover, because most of the alleged defamatory statement appears to be
based on verifiable facts, it is highly improbable Eram will be able to prove the allegation
was made with actual malice. In other words, TheWeatherMan identified specific
evidence that, if credited by the trier of fact, would establish TheWeatherMan believed
the truthfulness of the posted allegation. Actual malice “requires a showing that the
allegedly false statement was made ‘with knowledge that it was false or with reckless
disregard of whether it was false or not.’ [Citation.] The reckless disregard standard
requires a ‘high degree of awareness of . . . probable falsity. . . .’ [Citation.]” (Annette F.
v. Sharon S. (2004) 119 Cal. App. 4th 1146, 1167.) We conclude Eram did not make a
sufficient prima facie showing of facts to sustain her burden of demonstrating a high
probability TheWeatherMan published the defamatory statements knowing of their falsity
or while entertaining serious doubts as to their truth. (Id. at p. 1169.)
              In her appellate briefing, Eram acknowledged this element of her
defamation claim was difficult to establish. She maintained that at this early stage of the
lawsuit it should be enough to show how people were attacking her and trying to destroy
her business. She asked, “How can [she] be expected to prove the subjective intent of
TheWeatherMan when she doesn’t even know who TheWeatherMan is?”
              We agree that generally plaintiffs have a very low burden of proof to defeat
an anti-SLAPP motion. However, Eram did not need to know the publisher’s identity to
refute evidence presented by TheWeatherMan asserting the statements in paragraph 8.11
were not fabricated. The WeatherMan claimed the statements were based on information
gathered from legitimate sources such as her business filings, advertisements, and
publications. TheWeatherMan submitted evidence establishing his concerns about

                                              17
Eram’s business practices were not completely unfounded. Eram did not demonstrate a
probability of prevailing on the necessary element of actual malice. Accordingly, we
reverse the court’s ruling denying the anti-SLAPP motion as to paragraph 8.11.
C. Paragraph 8.8 TheWeatherMan on The Ripoff Report, July 2017
              In her complaint, Eram alleged the following sentence was defamatory:
“‘Persian Medium I Am Power, aka Fiona claims her real name isn’t PATRICIA MALES
EVANKO. She uses many different names to pull [off] her fraud but police in Riverside
have confirmed her name so you can call Riverside police . . . This woman is a total scam
and should be removed from keen.com and arrested . . . I am glad the media is looking in
to these scammers.’”
              Essentially, TheWeatherMan posted a public warning to consumers that
Eram was using a false identity, as well as multiple names, to commit fraud and she was
a suspicious person know by a police department. In addition, the statement asserted
Eram was a “total scam,” a term commonly understood as referring to a deceitful person
who defrauds others or makes money through a dishonest scheme. The entire publication
certainly created the inference that the Riverside police investigated Eram’s false identity
and would confirm she was a con artist/criminal.
              We begin our analysis by noting the first sentence of the post was true. As
mentioned, Eram admitted she used multiple names, and she also claimed she never used
the name Patricia Males Evanko. Specifically, Eram declared Patricia Males Evanko was
employed by the attorney (Christopher J. Day), who helped her prepare and file her trade
name application to register her service mark. She stated, “Patricia Males Evanko was an
employee from [] Day’s office, which is located in Arizona, not Riverside. The public
registration information provided by the United States Patent and Trademark Office
clearly indicates that . . . Evanko is an employee of . . . Day and not the owner of the
service mark and has no connection to Riverside.” Thus, contrary to the negative
inference raised in TheWeatherMan’s statement, Eram established she never attempted to

                                             18
assume the false identity of Evanko. Eram also established this allegation was made with
the requisite malice. TheWeatherMan claimed he was relying on Wyoming Secretary of
State’s records and this document clearly showed Evanko was representing Eram.
Nothing on the Web page suggested Eram was misusing Evanko’s name on her business
documents filed in Wyoming. From this record, we can reasonably infer the
TheWeatherMan fabricated the story Eram was the same person as Evanko, or
alternatively was misusing Evanko’s name to hide her true identity while defrauding
customers.
              Eram successfully presented sufficient evidence showing the second
sentence of paragraph 8.8 was false and made with actual malice. As for the assertion the
Riverside police knew about Eram’s multiple aliases and fraudulent activities, Eram
stated in her declaration this was untrue. She asserted the following: “To the best of my
knowledge, I am not under investigation by the Riverside Police Department or any other
governmental agency. I have never been contacted by any governmental agency
regarding any investigations into me or my business. The only incident in which I was
contacted by any governmental agency was when an investigator with the California
Bureau of Security and Investigative Services (“BSIS”) reached out to me based on false
reports from people like TheWeatherMan indicating that I was advertising myself as a
licensed private investigator.”
              As mentioned, Eram also steadfastly denied scamming her clients. She
declared the following: “I do not prey on vulnerable individuals or induce anyone to use
my services. I have more than enough clients and reject many clients for a variety of
reasons. I set my rates as high as I do to control the number of calls I would receive. If
my rates were any lower, I would not be able to manage the volume of calls I would
receive. Put simply, my services are not for everyone, and I speak about that on my
[Web site].” Evidence of Eram’s written disclosures and the subjective nature of her
interpretation services further supported her defamation claim. As noted earlier, at this

                                            19
stage of the proceedings we do not weigh credibility and must accept as true all favorable
evidence. Contrary to TheWeatherMan’s assertion on appeal, she was not required to
provide proof she was “an actual psychic” to defeat the motion. Eram provided sufficient
evidence for purposes of defeating an anti-SLAPP motion with respect to paragraph 8.8.
              TheWeatherMan did not present direct evidence to support the statement
that the Riverside Police Department was aware of either Eram’s many names or that it
had investigated fraudulent activity. We reject the notion that the BSIS’s investigation
adequately confirmed Eram’s misconduct. First, the alleged defamatory statement did
not mention the BSIS. Second, the statement specifically mentioned only one
government agency, the Riverside Police Department, as being able to confirm
wrongdoing. An investigation by the police inferred criminal misconduct, actions far
more concerning than a licensing dispute. Third, TheWeatherMan was apparently
unaware of the BSIS investigation when originally posting the defamatory statement.
This information was not included in the anti-SLAPP motion’s supporting
documentation, and TheWeatherMan failed to assert it was one of the grounds for making
the statement. Eram mentioned the investigation in her offer of proof showing there was
no basis for TheWeatherMan’s assertion she should be arrested for criminal misconduct.
              The assertion of fraudulent conduct and police involvement appears to be a
fabricated story, based on nothing other than TheWeatherMan’s imagination. “A
defamation plaintiff may rely on inferences drawn from circumstantial evidence to show
actual malice. [Citation.] ‘A failure to investigate [fn. omitted] [citation], anger and
hostility toward the plaintiff [citation], reliance upon sources known to be unreliable
[citations], or known to be biased against the plaintiff [citations]—such factors may, in an
appropriate case, indicate that the publisher himself had serious doubts regarding the
truth of his publication.’ [Citation.] Thus, malice may be inferred where, for example, ‘a
story is fabricated by the defendant, is the product of his imagination, or is based wholly
on an unverified anonymous telephone call.’ [Citation.] Similarly, an inference of

                                             20
malice may be drawn ‘when the publisher’s allegations are so inherently improbable that
only a reckless man would have put them in circulation[,] . . . [or] where there are
obvious reasons to doubt the veracity of the informant or the accuracy of his reports.
[Fn. omitted.]’ [Citation.] Conversely, ‘[t]he failure to conduct a thorough and objective
investigation, standing alone, does not prove actual malice, nor even necessarily raise a
triable issue of fact on that controversy. [Citations.] Similarly, mere proof of ill will on
the part of the publisher may likewise be insufficient. [Citation.]’ [Citation.]”
(Christian, supra, 148 Cal.App.4th at pp. 84-85.)
              TheWeatherMan’s hostility towards Eram was plainly evident from the
harsh tone and large quantity of postings under this pseudonym. Although such harsh
and derogatory language would not be enough to establish actual malice, Eram presented
sufficient circumstantial evidence to meet her minimal burden of proof required for
anti-SLAPP motions. Simply stated, Eram presented evidence showing
TheWeatherMan’s hostility towards her resulted in a reckless and fabricated story
designed to cause tremendous harm.
              TheWeatherMan asserted the alleged defamatory statement in paragraph
8.8 can be described as permissible opinions or hyperbole. (Franklin v. Dynamic Details,
Inc. (2004) 116 Cal. App. 4th 375, 385 (Franklin).) We appreciate the rule that “satirical,
hyperbolic, imaginative, or figurative statements are protected because ‘the context and
tenor of the statements negate the impression that the author seriously is maintaining an
assertion of actual fact.’ [Citation.]” (Ibid.) It is well-settled the dispositive question “is
not strictly whether the published statement is fact or opinion” rather could reasonable
fact finder conclude “the published statement declares or implies a provably false
assertion of fact. [Citations.]” (Ibid.) TheWeatherMan’s statement the police were
aware of Eram’s misconduct declared a provably false assertion of fact. The statement
inferred the police were aware of her fraudulent activity. One need only contact the
Riverside Police Department to verify the truth of the warning. The statement was not

                                              21
susceptible to an innocent meaning. Similarly, the inference Eram used multiple names
to deceive her customers and the authorities was a provable false assertion of fact.
               TheWeatherMan argued the posted statement “appeared in a raucous and
free-flowing online discussion in which [Eram] herself hurled insults, epithets, and
derogatory names at anonymous online posters – like ‘sociopath and mental[,]’ ‘failure
professionally and personally, being bankrupt emotionally,’ ‘a Dorf [sic] on titanic,’ ‘a
moron,’ ‘you are not literate enough to write,’ ‘if you had half a brain,’ . . . ‘You are the
embodiment of leeches,’ ‘you and your old lady’s hillbilly club,’ ‘old hags whose
skeletons are dried still by the phone hoping for a call for a hint of attention,’ . . . ‘fossil
full of BS like you’ . . . .” Indeed, this long list of insults provides excellent examples of
protected hyperbole; Eram’s exaggerated and heated reaction to her critics. However,
calling someone a sociopath after a negative encounter “would [not] be interpreted by the
average Internet reader as anything more than insulting name calling[.]” (Chaker, supra,
209 Cal.App.4th at p. 1149; see Franklin, supra, 116 Cal.App.4th at p. 389 [statements
plaintiff “‘stole’” and “‘plagiarized’” data “appear in context as rhetorical hyperbole”];
Rosenaur v. Scherer (2001) 88 Cal. App. 4th 260, 278-279 [calling plaintiff “thief” and
“liar” during political campaign was hyperbole].)
               The same cannot be said for TheWeatherMan’s specific and public warning
a police department could verify Eram was using a false identity and engaged in
fraudulent activity. Likewise, specific allegations of criminal activity in Riverside due to
the use of a false identity were not “subjective expressions of disapproval, devoid of any
factual content.” (Ferlauto v. Hamsher (1999) 74 Cal. App. 4th 1394, 1404.)
TheWeatherMan’s posts, viewed in the context of Web sites devoted to exposing “rip
offs” were not mere hyperbolic statements, but rather declared and implied provable false




                                               22
                                                                       5
assertions of fact. (See Franklin, supra, 116 Cal.App.4th at p. 385.) As Eram’s
asserted, “TheWeatherMan’s comments were meanspirited, and [he or she] knew that the
publication of the false statements on Ripoff Report would cast me in a false light.
TheWeatherMan’s intent was to use a public service review site to damage my reputation
and business. As a result of the comments, my business has suffered significant harm in
the form of lost business and income.”
IV. Derivative Causes of Action
              Based on the minute order, it does not appear that the trial court considered
striking any causes of action other than the defamation claim. The Defendants’
anti-SLAPP motion acknowledged the other causes of action were dependent on first
establishing the published statements were defamatory. On appeal, they repeat this
assertion, maintaining that if this court strikes the entire defamation claim the other
causes of actions also “fall.” In light of our ruling that Eram’s defamation claim survives
the anti-SLAPP motion, this argument was rendered moot.
              Alternatively, Defendants assert the trial court erred by failing to strike
Eram’s derivative claims due to other defects. We agree all eight causes of action were
listed in Defendants’ anti-SLAPP motion, placing the burden on Eram to establish a
probability of prevailing on each one. After conducting a de novo review, we conclude
she satisfied this burden.
              In their appellate briefing, Defendants focus on defects they found with two
derivative causes of actions. They maintain Eram did not show a probability of
prevailing on her second cause of action for interference with contract and prospective
economic advantage. They explain the claim was based on the theory defamatory


5
               This ruling also answers TheWeatherMan’s assertion the statements are
protected by Civil Code section 47, subdivision (c)’s qualified common interest privilege.
This privilege only applies to statements made to someone having an immediate and
direct interest without malice.

                                             23
statements interfered with Eram’s contract with Keen, yet she asserted her business was
conducted through a separate legal entity (PMsvc). They misconstrue the record. Eram
declared she entered a contract with Keen in 2012. Defendants submitted documents
filed in Wyoming showing PMsvc was formed the following year in 2013. We conclude
Eram’s declaration about her contractual relationship with Keen was sufficient evidence
at this stage of the proceedings.
              Defendants also assert Eram did not provide specific evidence of economic
harm caused by the alleged defamatory statements. Once again, we conclude Eram’s
declaration on this issue was sufficient. For example, she declared the following: “[M]y
business has suffered significant harm in the form of lost business and income. For
instance, I am currently charging at least $3 less per minute on Avid Advice than I did for
Keen. Further, I have suffered severe reputational damage in the psychic community and
with existing and potential customers. I have also suffered shame, mortification, security
concerns, and emotional distress as a result of the false statements made by
TheWeatherMan.” This minimal showing was adequate for purposes of defeating an
anti-SLAPP motion.
              Finally, Defendants attack Eram’s emotional distress claims (fifth and sixth
causes of action) on the grounds the statements were not based on extreme conduct but
rather rude behavior. As mentioned earlier, Eram established a probability of prevailing
on her claim TheWeatherMan knowingly published a false statement with actual malice.
At this stage of the proceedings, Eram’s declaration explaining how TheWeatherMan
fabricated stories of criminal misconduct, recklessly spread allegations of fraudulent
behavior, and publicly shaming Eram, were sufficient to defeat an anti-SLAPP motion.
V. Standing of Sem09 and Elaine
              The trial court determined individuals using the psuednonymous names
sem09 and Elaine could not bring an anti-SLAPP motion as Doe defendants. We agree.
These interlopers were not mentioned anywhere in Eram’s complaint. For this reason,

                                            24
they had no basis to ask the trial court to strike portions of the complaint that did not
concern them. They do cite to case authority holding third parties can file an anti-SLAPP
motion (and seek attorney fees) on the theory they might be sued in the future.
              Sem09 and Elaine assert they made negative statements about Eram on the
Ripoff Report, and their statements were included in an exhibit Eram attached to her
complaint. They speculate Eram will amend the complaint and add them as Doe
defendants. We conclude that until Eram attempts to amend her complaint, sem09 and
Elaine are not parties to the lawsuit and they certainly were not aggrieved by the court’s
refusal to strike allegations that have nothing to do with them.
              Finally, we note that to receive the benefit of section 474, a plaintiff must
state a cause of action against each Doe defendant and amend the complaint when the
name is discovered. (Fireman’s Fund Ins. Co. v. Sparks Construction, Inc. (2004)
114 Cal. App. 4th 1135, 1143.) Eram was clearly aware of all the defamatory statements
included in the exhibits, yet she did not include in her complaint statements posted by
sem09 or Elaine, despite being ignorant about their true identifies. Because Eram failed
to state a cause of action against sem09 or Elaine as Doe defendants, there was no basis
for these third parties to insert themselves into the action and strike portions of Eram’s
complaint.




                                              25
                                       DISPOSITION
              We affirm the order in part and reverse the order in part. In the interests of
justice, neither party shall recover costs on appeal.




                                                  O’LEARY, P. J.

WE CONCUR:



MOORE, J.



FYBEL, J.




                                             26